The opinion was delivered June 1st 1866.
Per Curiam.
In the ease of Spear v. School Directors et al. of Blairsville, decided last year but not yet reported, we had the benefit of an able and exhaustive argument against the validity of the Bounty Law of 1864, by two of the most eminent jurists of this state, both of whom were formerly chief justices of this court. The opinion of the majority had the unqualified assent of the three judges uniting in the decision, and we now have before us a copy of the opinion of Butler, J., in the case of Booth v. Woodbury, decided in Connecticut, and to be found in the American Law Register for February 1866, ably sustaining the same view of the powers of the legislature. Under these circumstances, finding nothing new or forcible in the anonymous argument furnished in the paper-book of the appellant, we are not constrained by any motive of public interest, sound reason or patriotism, to recall a decision upon which so many valuable securities now passed into the channels of business must depend. It is not deemed worth while to rescue the opinion itself from criticisms upon detached sentences and isolated expressions.
Upon the second ground the opinion of the learned judge of the court below sufficiently vindicates itself.
The judgment is therefore affirmed.
Woodward, C. J., and Thompson, J., dissented.